Title: New York Ratifying Convention. Remarks (Francis Childs’s Version), [20 June 1788]
From: Hamilton, Alexander,Childs, Francis
To: 


[Poughkeepsie, New York, June 20, 1788]
The hon. Mr. Hamilton then rose. Mr. Chairman the honorable Member, who spoke yesterday, went into an explanation of a variety of circumstances to prove the expediency of a change in our national government, and the necessity of a firm union: At the same time he described the great advantages which this State, in particular, receives from the confederacy, and its peculiar weaknesses when abstracted from the Union. In doing this, he advanced a variety of arguments, which deserve serious consideration. Gentlemen have this day come forward, to answer him. He has been treated as having wandered in the flowery fields of fancy; and attempts have been made, to take off from the minds of the committee, that sober impression, which might be expected from his arguments. I trust, sir, that observations of this kind are not thrown out to cast a light air on this important subject; or to give any personal bias, on the great question before us. I will not agree with gentlemen, who trifle with the weaknesses of our country; and suppose, that they are enumerated to answer a party purpose, and to terrify with ideal dangers. No; I believe these weaknesses to be real, and pregnant with destruction. Yet, however weak our country may be, I hope we shall never sacrifice our liberties. If, therefore, on a full and candid discussion, the proposed system shall appear to have that tendency, for God’s sake, let us reject it! But, let us not mistake words for things, nor accept doubtful surmises as the evidence of truth. Let us consider the Constitution calmly and dispassionately, and attend to those things only which merit consideration.
No arguments drawn from embarrassment or inconvenience, ought to prevail upon us to adopt a system of government radically bad; yet it is proper that these arguments, among others, should be brought into view. In doing this, yesterday, it was necessary to reflect upon our situation; to dwell upon the imbecility of our Union; and to consider whether we, as a State, could stand alone. Although I am persuaded this Convention will be resolved to adopt nothing that is bad; yet I think every prudent man will consider the merits of the plan in connection with the circumstances of our country; and that a rejection of the Constitution may involve most fatal consequences. I make these remarks to shew, that tho’ we ought not to be actuated by unreasonable fear, yet we ought to be prudent.
This day, sir, one gentleman has attempted to answer the arguments advanced by my honorable friend; another has treated him as having wandered from the subject: This being the case, I trust I shall be equally indulged in reviewing the remarks which have been made.
Sir, it appears to me extraordinary, that while gentlemen in one breath acknowledge, that the old confederation requires many material amendments, they should in the next deny, that its defects have been the cause of our political weakness, and the consequent calamities of our country. I cannot but infer from this, that there is still some lurking favorite imagination, that this system, with corrections, might become a safe and permanent one. It is proper that we should examine this matter. We contend that the radical vice in the old confederation is, that the laws of the Union apply only to States in their corporate capacity. Has not every man, who has been in our legislature, experienced the truth of this position? It is inseparable from the disposition of bodies, who have a constitutional power of resistance, to examine the merits of a law. This has ever been the case with the federal requisitions. In this examination, not being furnished with those lights, which directed the deliberations of the general government; and incapable of embracing the general interests of the Union, the States have almost uniformly weighed the requisitions by their own local interests; and have only executed them so far as answered their particular conveniency or advantage. Hence there have ever been thirteen different bodies to judge of the measures of Congress—and the operations of government have been distracted by their taking different courses: Those, which were to be benefited have complied with the requisitions; others have totally disregarded them. Have not all of us been witnesses to the unhappy embarrassments which resulted from these proceedings? Even during the late war, while the pressure of common danger connected strongly the bond of our union, and incited to vigorous exertions, we have felt many distressing effects of the impotent system. How have we seen this State, though most exposed to the calamities of the war, complying, in an unexampled manner, with the federal requisitions, and compelled by the delinquency of others, to bear most unusual burthens! Of this truth we have the most solemn proof on our records. In 1779 and 1780, when the State, from the ravages of war, and from her great exertions to resist them, became weak, distressed and forlorn, every man avowed the principle which we now contend for; that our misfortunes, in a great degree, proceeded from the want of vigor in the continental government. These were our sentiments when we did not speculate, but feel. We saw our weakness, and found ourselves its victims. Let us reflect that this may again in all probability be our situation. This is a weak State; and its relative station is dangerous. Your capital is accessible by land, and by sea is exposed to every daring invader; and on the North West, you are open to the inroads of a powerful foreign nation. Indeed this State, from its situation, will, in time of war, probably be the theatre of its operations.
Gentlemen have said that the non-compliance of the States has been occasioned by their sufferings. This may in part be true. But has this State been delinquent? Amidst all our distresses, we have fully complied. If New-York could comply wholly with the requisitions, is it not to be supposed, that the other States, could in part comply? Certainly every State in the Union might have executed them in some degree. But New Hampshire, who has not suffered at all, is totally delinquent: North-Carolina is totally delinquent: Many others have contributed in a very small proportion; and Pennsylvania and New-York are the only states, which have perfectly discharged their Federal duty.
From the delinquency of those States who have suffered little by the war, we naturally conclude, that they have made no efforts; and a knowledge of human nature will teach us, that their ease and security have been a principal cause of their want of exertion. While danger is distant, its impression is weak, and while it affects only our neighbours we have few motives to provide against it. Sir, if we have national objects to pursue, we must have national revenues. If you make requisitions and they are not complied with, what is to be done? It has been well observed, that to coerce the States is one of the maddest projects that was ever devised. A failure of compliance will never be confined to a single State: This being the case, can we suppose it wise to hazard a civil war? Suppose Massachusetts or any large State should refuse; and Congress should attempt to compel them; would they not have influence to procure assistance, especially from those states who are in the same situation as themselves? What picture does this idea present to our view? A complying state at war with a non-complying state: Congress marching the troops of one state into the bosom of another: This state collecting auxiliaries and forming perhaps a majority against its Federal head. Here is a nation at war with itself. Can any reasonable man be well disposed towards a government which makes war and carnage the only means of supporting itself? a government that can exist only by the sword? Every such war must involve the innocent with the guilty. This single consideration should be sufficient to dispose every peaceable citizen against such a government.
But can we believe that one state will ever suffer itself to be used as an instrument of coercion? The thing is a dream. It is impossible. Then we are brought to this dilemma: Either a federal standing army is to enforce the requisitions, or the Federal Treasury is left without supplies, and the government without support. What, Sir, is the cure for this great evil? Nothing, but to enable the national laws to operate on individuals, in the same manner as those of the states do. This is the true reasoning upon the subject, Sir. The gentlemen appear to acknowledge its force; and yet while they yield to the principle, they seem to fear its application to the government.
What then shall we do? Shall we take the Old Confederation, as the basis of a new system? Can this be the object of the gentlemen? certainly not. Will any man who entertains a wish for the safety of his country, trust the sword and the purse with a single Assembly organized on principles so defective—so rotten? Though we might give to such a government certain powers with safety, yet to give them the full and unlimited powers of taxation and the national forces would be to establish a despotism; the definition of which is, a government, in which all power is concentred in a single body. To take the Old Confederation, and fashion it upon these principles, would be establishing a power which would destroy the liberties of the people. These considerations show clearly, that a government totally different must be instituted. They had weight in the convention who formed the new system. It was seen, that the necessary powers were too great to be trusted to a single body: They therefore formed two branches; and divided the powers, that each might be a check upon the other. This was the result of their wisdom; and I presume that every reasonable man will agree to it. The more this subject is explained, the more clear and convincing it will appear to every member of this body. The fundamental principle of the Old Confederation is defective. We must totally eradicate and discard this principle before we can expect an efficient government. The gentlemen who have spoken to day have taken up the subject of the antient Confederacies: But their view of them has been extremely partial and erroneous: The fact is, the same false and impracticable principle ran through most of the antient governments. The first of these governments that we read of, was the Amphyctionic confederacy. The council which managed the affairs of this league possessed powers of a similar complexion to those of our present Congress. The same feeble mode of legislation in the head, and the same power of resistance in the members, prevailed. When a requisition was made, it rarely met a compliance; and a civil war was the consequence. Those which were attacked called in foreign aid to protect them; and the ambitious Philip under the mask of an ally to one, invaded the liberties of each, and finally subverted the whole.
The operation of this principle appears in the same light in the Dutch Republics. They have been obliged to levy taxes by an armed force. In this confederacy, one large province, by its superior wealth and influence, is commonly a match for all the rest; and when they do not comply, the province of Holland is obliged to compel them. It is observed, that the United Provinces have existed a long time; but they have been constantly the sport of their neighbors; and have been supported only by the external pressure of the surrounding powers. The policy of Europe, not the policy of their government, has saved them from dissolution. Besides, the powers of the Stadholder have served to give an energy to the operations of this government, which is not to be found in ours. This prince has a vast personal influence: He has independent revenues: He commands an army of forty thousand men.
The German confederacy has also been a perpetual source of wars: They have a diet, like our Congress, who have authority to call for supplies: These calls are never obeyed; and in time of war, the Imperial army never takes the field, till the enemy are returning from it. The Emperor’s Austrian dominions, in which he is an absolute prince, alone enable him to make head against the common foe. The members of this confederacy are ever divided and opposed to each other. The king of Prussia is a member; yet he has been constantly in opposition to the Emperor. Is this a desirable government?
I might go more particularly into the discussion of examples, and shew, that wherever this fatal principle has prevailed, even as far back as the Lycian and Achæan leagues, as well as the Amphyctionic confederacy; it has proved the destruction of the government. But I think observations of this kind might have been spared. Had they not been entered into by others, I should not have taken up so much of the time of the committee. No inference can be drawn from these examples, that republics cannot exist: We only contend that they have hitherto been founded on false principles. We have shewn how they have been conducted, and how they have been destroyed. Weakness in the head has produced resistence in the members: This has been the immediate parent of civil war: Auxiliary force has been invited, and a foreign power has annihilated their liberties and their name. Thus Philip subverted the Amphyctionic, and Rome the Achæan Republic.
We shall do well, sir, not to deceive ourselves with the favorable events of the late war. Common danger prevented the operation of the ruinous principle, in its full extent: But since the peace, we have experienced the evils; we have felt the poison of the system in its unmingled purity.
Without dwelling any longer on this subject, I shall proceed to the question immediately before the committee.
In order that the committee may understand clearly the principles on which the general convention acted, I think it necessary to explain some preliminary circumstances.
Sir, the natural situation of this country seems to divide its interests into different classes. There are navigating and non-navigating States. The Northern are properly the navigating States: The Southern appear to possess neither the means nor the spirit of navigation. This difference of situation naturally produces a dissimilarity of interests and views respecting foreign commerce. It was the interest of the Northern States, that there should be no restraints on their navigation, and that they should have full power, by a majority in Congress, to make commercial regulations in favour of their own, and in restraint of the navigation of foreigners. The Southern States wished to impose a restraint on the Northern, by requiring that two thirds in Congress, should be requisite to pass an act in regulation of commerce: They were apprehensive that the restraints of a navigation law, would discourage foreigners, and by obliging them to employ the shipping of the Northern States would probably enhance their freight. This being the case, they insisted strenuously on having this provision engrafted in the constitution; and the Northern States were as anxious in opposing it. On the other hand, the small states seeing themselves embraced by the confederation upon equal terms, wished to retain the advantages which they already possessed: The large states, on the contrary, thought it improper that Rhode Island and Delaware should enjoy an equal suffrage with themselves: From these sources a delicate and difficult contest arose. It became necessary, therefore, to compromise; or the Convention must have dissolved without affecting any thing. Would it have been wise and prudent in that body, in this critical situation, to have deserted their country? No. Every man who hears me—every wise man in the United States, would have condemned them. The Convention were obliged to appoint a Committee for accommodation: In this Committee, the arrangement was formed, as it now stands; and their report was accepted. It was a delicate point; and it was necessary that all parties should be indulged. Gentlemen will see, that if there had not been a unanimity, nothing could have been done: For the Convention had no power to establish, but only to recommend a government. Any other system would have been impracticable. Let a Convention be called to-morrow. Let them meet twenty times; nay, twenty thousand times; they will have the same difficulties to encounter; the same clashing interests to reconcile.
But dismissing these reflections, let us consider how far the arrangement is in itself entitled to the approbation of this body. We will examine it upon its own merits.
The first thing objected to, is that clause which allows a representation for three fifths of the negroes. Much has been said of the impropriety of representing men, who have no will of their own. Whether this be reasoning or declamation, I will not presume to say. It is the unfortunate situation of the Southern States, to have a great part of their population, as well as property in blacks. The regulation complained of was one result of the spirit of accommodation, which governed the Convention; and without this indulgence, no union could possibly have been formed. But, Sir, considering some peculiar advantages which we derive from them, it is entirely just that they should be gratified. The Southern States possess certain staples, tobacco, rice, indigo, &c. which must be capital objects in treaties of commerce with foreign nations; and the advantage which they necessarily procure in these treaties, will be felt throughout all the States. But the justice of this plan will appear in another view. The best writers on government have held that representation should be compounded of persons and property. This rule has been adopted, as far as it could be, in the Constitution of NewYork. It will however by no means be admitted, that the slaves are considered altogether as property. They are men, though degraded to the condition of slavery. They are persons known to the municipal laws of the states which they inhabit, as well as to the laws of nature. But representation and taxation go together—and one uniform rule ought to apply to both. Would it be just to compute these slaves in the assessment of taxes; and discard them from the estimate in the apportionment of representatives? Would it be just to impose a singular burthen, without conferring some adequate advantage?
Another circumstance ought to be considered. The rule we have been speaking of is a general rule, and applies to all the States. Now, you have a great number of people in your State, which are not represented at all; and have no voice in your government: These will be included in the enumeration—not two fifths—nor three fifths, but the whole. This proves that the advantages of the plan are not confined to the southern States, but extend to other parts of the Union.
I now proceed to consider the objection with regard to the number of representatives, as it now stands: I am persuaded the system, in this respect, stands on a better footing than the gentlemen imagine.

It has been asserted that it will be in the power of Congress to reduce the number. I acknowledge, that there are no direct words of prohibition. But, I contend, that the true and genuine construction of the clause gives Congress no power whatever to reduce the representation below the number, as it now stands. Although they may limit, they can never diminish the number. One representative for every thirty thousand inhabitants is fixed as the standard of increase; till, by the natural course of population, it shall become necessary to limit the ratio. Probably at present, were this standard to be immediately applied, the representation would considerably exceed sixty-five: In three years it would exceed a hundred. If I understand the gentlemen, they contend that the number may be enlarged or may not. I admit that this is in the discretion of Congress; and I submit to the committee whether it be not necessary and proper. Still, I insist, that an immediate limitation is not probable; nor was it in the contemplation of the Convention. But, Sir, who will presume to say to what precise point the representation ought to be increased? This is a matter of opinion; and opinions are vastly different upon the subject. A proof of this is drawn from the representations in the state legislatures. In Massachusetts, the Assembly consists of about three hundred, In South-Carolina, of nearly one hundred, In New-York there are sixty five. It is observed generally that the number ought to be large. Let the gentlemen produce their criterion. I confess it is difficult for me to say what number may be said to be sufficiently large. On one hand, it ought to be considered, that a small number will act with more facility, system, and decision: On the other, that a large one may enhance the difficulty of corruption. The Congress is to consist at first of ninety-one members. This, to a reasonable man, may appear to be as near the proper medium as any number whatever; at least for the present. There is one source of increase, also, which does not depend upon any constructions of the Constitution; it is the creation of new states. Vermont, Kentuckey, and Franklin, will probably soon become independent: New members of the Union will also be formed from the unsettled tracts of Western Territory. These must be represented; and will all contribute to swell the federal legislature. If the whole number in the United States be, at present, three millions, as is commonly supposed, according to the ratio of one for thirty thousand, we shall have, on the first census, a hundred representatives: In ten years, thirty more will be added; and in twenty-five years, the number will double: Then, Sir, we shall have two hundred; if the increase goes on in the same proportion. The Convention of Massachusetts who made the same objection, have fixed upon this number as the point at which they chose to limit the representation. But can we pronounce with certainty, that it will not be expedient to go beyond this number? We cannot. Experience alone must determine. This matter may, with more safety, be left to the discretion of the legislature, as it will be the interest of the larger and increasing states, of Massachusetts, New-York, Pennsylvania, &c. to augment the representation. Only Connecticut, Rhode-Island, Delaware, and Maryland, can be interested in limiting it. We may therefore safely calculate upon a growing representation, according to the advance of population, and the circumstances of the country.
The State governments possess inherent advantages, which will ever give them an influence and ascendency over the national government; and will forever preclude the possibility of federal encroachments. That their liberties indeed can be subverted by the federal head, is repugnant to every rule of political calculation. Is not this arrangement then, Sir, a most wise and prudent one? Is not the present representation fully adequate to our present exigencies; and sufficient to answer all the purposes of the Union? I am persuaded that an examination of the objects of the federal government will afford a conclusive answer.
Many other observations might be made on this subject, but I cannot now pursue them; for I feel myself not a little exhausted: I beg leave therefore to wave for the present the further discussion of this question.
